Citation Nr: 0632229	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for hepatitis C.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from June 1967 to March 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran failed to appear for a June 2006 scheduled 
hearing and there was no request by the veteran to reschedule 
the hearing.  Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2005).


FINDING OF FACT

There is no evidence that hepatitis C is related to service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.   
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in October 2002.  
The RO provided the veteran letter notice to his claim for 
service connection in a letter dated August 2002, which 
informed him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  The notice letter notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date until after the initial 
unfavorable rating decision.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are VA treatment records and a VA 
exam of record.  Thus, it does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

In the present case, the veteran claims that hepatitis C is 
related to service.  Specifically, the veteran asserts that 
four of his children born after his discharge were diagnosed 
with hepatitis C.  The veteran has a current diagnosis of 
hepatitis C. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service medical records are negative as to a finding, 
complaint or diagnosis of hepatitis C or any symptoms of 
hepatitis C.  Records show treatment for gonorrhea in June 
1968.

May 2002 VA laboratory tests show a current diagnosis of 
hepatitis C.  At a September 2002 VA examination, the veteran 
reported a history of intravenous heroin.  Though the veteran 
reported that the heroin use began in-service, the VA 
examiner could not confirm this through documentation.  The 
veteran reported that he was diagnosed with hepatitis "a 
couple of years ago."  The examiner noted that the veteran's 
only risk factor in service was treatment for gonorrhea in 
June 1968.  The examiner stated that it was impossible to 
state exactly when this veteran was first infected with the 
hepatitis C virus.  The examiner opined that it is most 
likely that the veteran got the virus through multiple drug 
injections.  Though the veteran reported intravenous heroin 
use in service, there was no documentation of this fact.  The 
examiner stated that though there was evidence of gonorrhea 
treatment in service, it was not the most likely source of 
his infection. 

Upon review, the medical evidence does not show any in-
service incurrence of hepatitis C or any other medical 
evidence linking the veteran's current hepatitis C to  
service.  Though the VA examiner opined that it was most 
likely that the veteran got the virus through multiple drug 
injections and the veteran assert that heroin use began in-
service, there is no corroborating evidence of this fact.  
Service personnel  records do not corroborate these 
statements, nor has the veteran provided any supporting 
evidence other than his own assertions.  Additionally, it is 
noted that service connection cannot be granted for substance 
abuse pursuant to the provisions that prohibit service 
connection for willful misconduct, which includes the abuse 
of alcohol and drugs.  38 C.F.R. § 3.301(b)(c) (2005).  
Therefore, there is no evidence that hepatitis C is related 
to service. 

The Board notes that there is evidence of a hepatitis C risk 
factor in-service, specifically, treatment for gonorrhea.  
However, the VA examiner specifically stated that it was not 
the most likely source of the hepatitis C infection.  
Additionally, the veteran has not offered any other medical 
opinions to show that hepatitis C is related to service.  
Therefore, with no probative evidence of in-service hepatitis 
and no medical etiological opinion relating the current 
hepatitis C to service, service connection for hepatitis C 
cannot be granted.

The Board has taken into consideration the veteran's 
assertions that his hepatitis C was contracted due to drug 
exposure which began in-service.  However, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's assertions, they do 
not outweigh the evidence of record, which does not show 
intravenous drug use in-service.  Even if such evidence were 
of record, the Board reiterates that that service connection 
cannot be granted for substance abuse pursuant to the 
provisions that prohibit service connection for willful 
misconduct, which includes the abuse of alcohol and drugs.  
38 C.F.R. § 3.301(b)(c) (2005).

In sum, the preponderance of the evidence is against the 
claim of service connection for hepatitis C and the claim is 
denied.  38 C.F.R. §§ 3.303, 3.310(a).  As the evidence is 
not equally balanced, the benefit-of-the-doubt-doctrine does 
not apply. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


